Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Los integrantes de este Tribunal, al interpretar y apli-car a irnos hechos en particular las disposiciones de las Reglas de Procedimiento Criminal vigentes en nuestra ju-risdicción, tienen que estar siempre conscientes del hecho de que dichas disposiciones reglamentarias, en su origen, fueron el producto de la intensa labor de un grupo de pro-fesionales, designados por el Tribunal, de gran experiencia en la práctica de la profesión en el ámbito de lo penal.
Esto es, en adición al expreso historial legislativo con que algunas de esas disposiciones reglamentarias pueda contar, en todas ellas está inmersa la experiencia viva de ese esforzado grupo de profesionales; situación que el Tribunal no puede ignorar. Dicho de otra forma, y de la ma-nera más sencilla, la interpretación que de las Reglas de *440Procedimiento Criminal hagamos no puede limitarse a un ejercicio teórico en el vacío; hay que escudriñar las mismas con el propósito de descubrir, y poder aplicar a los hechos del caso particular ante nuestra consideración, ese cúmulo de experiencia práctica contenido en dichas disposiciones reglamentarias.
Por otro lado, al importar a nuestra jurisdicción juris-prudencia de otros foros —como excepción a la “norma de derecho patrio” que, en ocasiones, aplica este Tribunal desde que el “fundador” de la misma, el ex Juez José Trías Monge, acomoditiciamente la aplicara por vez primera hace algunos años— se debe de tener el cuidado de identi-ficar las posibles circunstancias específicas, y diferencias, existentes en esos otros foros que causaron que dichos pre-cedentes allí fueran establecidos; circunstancias y diferen-cias que posiblemente hagan inaplicable dicha jurispru-dencia en nuestra jurisdicción.
La decisión que hoy emite una mayoría de los integran-tes del Tribunal en el presente caso es una ciertamente errónea. En primer lugar, la mayoría hace caso omiso de la expresa terminología en que está concebida la disposición reglamentaria en controversia, haciendo una interpreta-ción que, como veremos, desnaturaliza la misma. En se-gundo término, el principal fundamento aducido en apoyo de la decisión emitida por la mayoría —esto es, jurispru-dencia proveniente del foro federal— resulta ser erróneo debido a que dicha jurisprudencia, por razón de circuns-tancias diferentes existentes entre las dos (2) jurisdiccio-nes, no es compatible con nuestro ordenamiento y realidad jurídica. En tercer lugar, la mayoría no toma en considera-ción —quizás por falta de experiencia— unas consideracio-nes de índole práctico que los propulsores originales de las Reglas de Procedimiento Criminal obviamente tuvieron en mente al proponer el establecimiento de las mismas; con-sideraciones que, repetimos, están inmersas en dichas disposiciones.
*441I
Establece la Regla 186 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, que:

REGLA 186. INHABILIDAD DEL JUEZ

(a) Durante el juicio. Si después de comenzado el juicio, y antes del veredicto o fallo, el juez ante quien fuera juzgado el acusado estuviere impedido de continuar con el juicio por razón de muerte, enfermedad u otra inhabilidad o por haber cesado en el cargo, cualquier otro juez de igual categoría en funciones o asignado al tribunal podrá desempeñar dichos deberes, siempre y cuando certifique, dentro de un tiempo razonable a partir de su nombramiento, que se ha familiarizado con el expediente y récord del caso.
(b) Después del veredicto o fallo de culpabilidad. Si por razón de haber cesado en el cargo, muerte, enfermedad u otra inhabi-lidad, el juez ante quien fuera juzgado el acusado estuviere impedido de desempeñar los deberes del tribunal después del veredicto o fallo de culpabilidad, cualquier otro juez en funcio-nes o asignado al tribunal podrá desempeñar dichos deberes.
(c) Casos por jurado y tribunal de derecho. La sustitución a que se refiere el inciso (a) de esta regla, sólo podrá ser efec-tuada en aquellos casos que se estuvieren ventilando ante jurado. Por estipulación de las partes, podrá haber sustitución de juez antes de mediar fallo, en aquellos casos que se estén ventilando por tribunal de derecho.
(d) Nombramiento de juez sustituto. El juez sustituto deberá ser nombrado por el juez administrador del tribunal al cual pertenecía el primer juez, o en su defecto por el Juez Presidente del Tribunal Supremo de Puerto Rico, dentro de dos (2) días de recibir notificación de inhabilidad del juez.
(e) Autoridad del juez sustituto. El juez sustituto mantendrá el mismo poder, autoridad y jurisdicción en el caso como si hu-biese comenzado ante él mismo.
(f) Deber del secretario. En aquellos tribunales en donde hay asignado un solo juez, el secretario del tribunal, inmediata-mente que conociere de la inhabilidad del juez deberá:
(1) Notificar inmediatamente al Administrador de los Tribunales, y al Juez Presidente del Tribunal Supremo.
(2) Citar a las partes para un señalamiento que en ningún caso podrá ser menor de 10 días ni mayor de 15 días.
(g) Nuevo juicio.
*442(1) Si el juez sustituto quedare convencido de que no puede continuar desempeñando los deberes del anterior juez podrá discrecionalmente conceder un nuevo juicio.
(2) La imposibilidad no atribuible al acusado, de cumplir con los trámites dispuestos en esta regla, sería motivo para conceder un nuevo juicio. (Enfasis suplido.)
Como podemos notar, y como correctamente se señala en la opinión mayoritaria, la transcrita Regla 186 de Pro-cedimiento Criminal contempla dos (2) etapas del proceso criminal en las cuales puede darse la sustitución del juez, a saber: durante el juicio propiamente y después de emitido o rendido el fallo o veredicto de culpabilidad. Resulta, igual-mente, obvio que la citada disposición reglamentaria esta-blece cuándo, o en qué situaciones, podrá darse la sustitu-ción, esto es: en caso de muerte del juez; cesación de éste en el cargo; enfermedad, la cual, obviamente, deberá ser de carácter seria y prolongada, “u otra inhabilidad”. La razón para la existencia de esta cuarta alternativa resulta ser obvia. El legislador, al enumerar, casi nunca puede ser taxativo. Esto es, al enumerar, siempre se tiende a insertar una “cláusula o válvula de escape”. La razón para ello es obvia: dicha situación le concede a los funcionarios, encar-gados de aplicar o interpretar las leyes, cierta flexibilidad, la cual le permite a éstos hacer cumplida justicia en rela-ción con variadas y diferentes situaciones de hecho.
La existencia de esta “cláusula de escape”, o numerus ápertus, no significa, sin embargo, que el foro judicial tenga autoridad o facultad para interpretar la citada Regla 186 de Procedimiento Criminal de manera tan y tan laxa que haga que la disposición reglamentaria en controversia pierda su razón de ser o se desnaturalice la misma. Pro-cede, entonces, que nos cuestionemos: ¿qué significa, real-mente, la frase “u otra inhabilidad”1? ¿A qué otras situacio-nes se referían los originadores de dichas Reglas, y el legislador, al así establecerlo?
La contestación resulta ser, sorprendentemente, sencilla: *443obviamente tiene que ser “otra inhabilidad de la misma naturaleza y seriedad de las efectivamente enumeradas por el legislador en la referida Regla; esto es, de la “natu-raleza final” de la muerte, o dé la cesación en el cargo, del juez. Dicho de otra forma, y de manera sencilla, nos parece obvio que la “otra inhabilidad” no puede referirse a un simple y mero traslado de Sala de que sea objeto él miembro de la Judicatura en controversia; traslado que no lo incapa-cita de forma alguna para poder seguir atendiendo el asunto, ya sea en la Sala original o en la nueva Sala a la que fuera asignado.
h-1 hH
En la opinión xnayoritaria se aduce —en apoyo de su errónea determinación de que el mero traslado de un juez de una sala a otra puede dar lugar a la “sustitución” del mismo por otro juez— que en la jurisdicción federal ello así se ha decidido. Pierde de vista la mayoría de los integran-tes del Tribunal que en la jurisdicción federal ello se ha justificado desde un punto de vista estrictamente econó-mico; ello por razón de las grandes distancias que separan, dentro de un mismo Circuito de Apelaciones, a unas sedes de otra. El mejor ejemplo de lo antes expresado lo consti-tuye, precisamente, el Tribunal de Apelaciones de Estados Unidos para el Primer Circuito; el cual tiene jurisdicción sobre Puerto Rico. En muchas ocasiones, jueces visitantes de los estados de Maine, Rhode Island, New Hampshire y Massachussets actúan en Puerto Rico por un período de tiempo limitado, durante el cual intervienen en varios ca-sos, regresando luego a sus estados de origen. Por razones puramente de índole económico, se ha resuelto que no se justifica traer a esos jueces, por el gasto que ello conlleva, para que, digamos, sentencien a un solo acusado. En con-*444secuencia, dichos foros federales han optado por permitir la sustitución de dichos jueces en esas situaciones.
Esa no es la situación en Puerto Rico. Aquí —Isla de “cien por treinta y cinco”— las distancias no son largas ni el traslado de un juez, de un distrito judicial a otro, con-lleva erogaciones excesivas de fondos públicos. No hay ra-zón alguna para aplicar en nuestra jurisdicción una juris-prudencia foránea que no tiene otra justificación que no sea una económica.
Esto es, el día que este Tribunal mida, y dispense, la justicia en nuestro País exclusivamente a base de conside-raciones de dólares y centavos, será el día más trágico en nuestra historia judicial.
I — I hH h-H
Por último, existe una realidad que no podemos tapar con las manos”. Resulta ser innegable que uno de los fac-tores que tanto el imputado de delito, como su representa-ción legal, toman en consideración a la hora de decidir, digamos, si el acusado se declara, o no, culpable de los hechos delictivos que se le imputan, o si el acusado deberá ser juzgado por tribunal de derecho o por jurado, lo es pre-cisamente quién es el magistrado que preside la sala en esos momentos. Es una cuestión práctica a la cual no le podemos dar la espalda. Es una realidad innegable que hay jueces que, de ordinario y en circunstancias similares, imponen sentencias más fuertes; hay otros jueces que, en relación con la concesión de sentencias suspendidas, son más liberales que otros; etc. No se trata, advertimos, de que se le permita al acusado el indeseable “judge shopping”. Es, repetimos, una realidad que existe y que no podemos negar de que no todos los jueces piensan de la misma manera ni todos actúan de igual forma. Ello lo sabe *445todo abogado con alguna experiencia en la práctica de lo criminal.
Esa situación, no tenemos duda, fue contemplada por los “originadores” de las Reglas de Procedimiento Criminal. Precisamente debido a ello es que únicamente se permite la sustitución de los jueces en situaciones extremas de inhabilidad-, esto es, en casos de muerte, cesación en el cargo, etc. No debemos, nosotros, darle la espalda a esa realidad y enmendar judicialmente la disposición regla-mentaria aquí en controversia para permitir la ocurrencia de una situación que obviamente no fue contemplada al originalmente establecerse la citada Regla 186 de Procedi-miento Criminal. Realmente no hay razón, ni necesidad, para así hacerlo.